110 Ga. App. 392 (1964)
138 S.E.2d 596
WILSON
v.
ARAGON MILLS et al.
40900.
Court of Appeals of Georgia.
Decided October 1, 1964.
Marson G. Dunaway, Jr., for plaintiff in error.
Henry A. Stewart, Sr., contra.
HALL, Judge.
The plaintiff in error filed a claim before the Workmen's Compensation Board. After hearing, the deputy director made findings of fact and an award based thereon in which the employer was ordered to pay the claimant $24.86 together with certain medical and hospital expenses incurred as a result of the injury. The findings of fact were that the claimant was out of work for a period of two weeks following his accident; that he returned to work and worked for a period of approximately two weeks and had to stop work again; and that "the evidence does not show that there is any connection with his having to stop work the last time and the fall and the injury he received on March 5, 1962, the date he *393 fell on the job." The claimant appealed this award to the full board. The board affirmed the award of the director and error is assigned on the affirmance of the board's award by the superior court. Held:
Under numerous decisions of this court, an award of the Workmen's Compensation Board will not be disturbed where there is any evidence to support it. The weight and credit to be given the testimony of the witnesses, and the conflicts in the evidence, are matters for determination by the board. Liberty Mut. Ins. Co. v. Williams, 44 Ga. App. 452 (161 S.E. 853); Weathers v. American Cas. Co., 94 Ga. App. 530 (95 SE2d 436); Wiley v. Aetna Cas. &c. Co., 98 Ga. App. 241 (105 SE2d 377); Hansard v. Georgia Power Co., 105 Ga. App. 486 (124 SE2d 926).
The medical testimony that in the physician's opinion the employee was able to return to work, though contradicted by the employee's testimony, supported the finding and award in favor of the employer.
Judgment affirmed. Nichols, P. J., and Russell, J., concur.